Electronically Filed
                                                         Supreme Court
                                                         SCPR-14-0000841
                                                         02-JUN-2014
                                                         11:24 AM
                           SCPR-14-0000841


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


               IN RE JEFFREY CRAIG GOOD, Petitioner.



                         ORIGINAL PROCEEDING


      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of Petitioner Jeffrey Craig Good’s

petition to resign and surrender his license to practice law in

the State of Hawai'i, filed pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai'i (RSCH), and of the
affidavits and exhibits in support thereof, 

           IT IS HEREBY ORDERED that the petition is granted. 

           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

that Petitioner shall comply with the notice, affidavit, and

record requirements of RSCH Rule 2.16(a), (b), (d), and (g).

           IT IS FINALLY ORDERED that the Clerk shall remove the

name of Petitioner Jeffrey Craig Good, attorney number 5896, from

the roll of attorneys of the State of Hawai'i, effective with the
filing of this order.

           DATED:   Honolulu, Hawai'i, June 2, 2014.
                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson